U.S. DISTRICT COURT
UNITED STATES DISTRICT COURT EASTERN feel - Wi

 

EASTERN DISTRICT OF WISCONSIN FILE
ttt =2- P+
D STATES OF AMERICA, a ee.
~ Jeon Ur COURT
Plaintiff, 1
21-GR-04F
Ms Case No. 21-CR :

[18 U.S.C. §§ 922(g)(1) & 924(a)(2)]
MAURICE D. CURTIS,

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:

On or about September 23, 2019, in the State and Eastern District of Wisconsin,

MAURICE D. CURTIS,
knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a Taurus, model G2C, 9mm pistol, bearing serial
number TLR68046, which, prior to his possession of the same, had been transported in interstate

commerce, the possession of which was therefore in and affecting commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Case 2:21-cr-00047-BHL Filed 03/02/21 Page 1of2 Document 1
FORFEITURE NOTICE
Upon conviction of the offense in violation of Title 18, United States Code, Section
922(g)(1) set forth in this Indictment, the defendant, Maurice D. Curtis, shall forfeit to the United
States pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States Code,
Section 2461(c), any firearms and ammunition involved in the knowing violation of Section
922(g)(1), including, but not limited to: a Taurus, model G2C, 9mm pistol, bearing serial number
TLR68046.

A TRUE BILL:

 

OREPERSON

Date: 4, 2 f: Zo 2f

Mivaat tie

RICHARD @ FROHLING ~
| Acting United States Attorney

Case 2:21-cr-00047-BHL Filed 03/02/21 Page 2 of 2 Document 1
